 

2013 STOCK OPTION PLAN

OF

DOCUMENT CAPTURE TECHNOLOGIES, INC.

 

1.           PURPOSES OF THE PLAN

 

The purposes of the 2013 Stock Option Plan (the “Plan”) of Document Capture
Technologies, Inc., a Delaware corporation (the “Company”), are to:

 

(a)          Encourage selected employees, directors and consultants to improve
operations and increase profits of the Company;

 

(b)          Encourage selected employees, directors and consultants to accept
or continue employment or association with the Company or its Affiliates; and

 

(c)          Increase the interest of selected employees, directors and
consultants in the Company's welfare through participation in the growth in
value of the common stock of the Company (the “Shares”).

 

Options granted under this Plan (“Options”) may be “incentive stock options”
(“ISOs”) intended to satisfy the requirements of Section 422 of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder (the “Code”),
or “non-qualified stock options” (“NQSOs”).

 

2.           ELIGIBLE PERSONS

 

Every person who at the date of grant of an Option is an employee of the Company
or of any Affiliate (as defined below) of the Company is eligible to receive
NQSOs or ISOs under this Plan. Every person who at the date of grant is a
consultant to, or non-employee director of, the Company or any Affiliate (as
defined below) of the Company is eligible to receive NQSOs under this Plan. The
term “Affiliate” as used in the Plan means a parent or subsidiary corporation as
defined in the applicable provisions (currently Sections 424(e) and (f),
respectively) of the Code. The term “employee” (within the meaning of Section
3401(c) of the Code) includes an officer or director who is an employee of the
Company. The term “consultant” includes persons employed by, or otherwise
affiliated with, a consultant.

 

3.           STOCK SUBJECT TO THIS PLAN; MAXIMUM NUMBER OF GRANTS

 

Subject to the provisions of Section 6.1.1 of the Plan, the total number of
Shares which may be issued under Options granted pursuant to this Plan shall not
exceed three million five hundred thousand (3,500,000) Shares. The Shares
covered by the portion of any grant under the Plan which expires unexercised
shall become available again for grants under the Plan.

 

4.           ADMINISTRATION

 

(a)          The Plan shall be administered by either the Board of Directors of
the Company (the “Board”) or by a committee (the “Committee”) to which
administration of the Plan, or of part of the Plan, may be delegated by the
Board (in either case, the “Administrator”). The Board shall appoint and remove
members of such Committee, if any, in its discretion in accordance with
applicable laws. If necessary in order to comply with Rule 16b-3 under the
Exchange Act and Section 162(m) of the Code, the Committee shall, in the Board's
discretion, be comprised solely of “non-employee directors” within the meaning
of said Rule 16b-3 and “outside directors” within the meaning of Section 162(m)
of the Code. The foregoing notwithstanding, the Administrator may delegate
nondiscretionary administrative duties to such employees of the Company as it
deems proper and the Board, in its absolute discretion, may at any time and from
time to time exercise any and all rights and duties of the Administrator under
the Plan.

 

 

 

 

(b)          Subject to the other provisions of this Plan, the Administrator
shall have the authority, in its discretion: (i) to grant Options; (ii) to
determine the fair market value of the Shares subject to Options; (iii) to
determine the exercise price of Options granted; (iv) to determine the persons
to whom, and the time or times at which, Options shall be granted, and the
number of shares subject to each Option; (v) to interpret this Plan; (vi) to
prescribe, amend, and rescind rules and regulations relating to this Plan; (vii)
to determine the terms and provisions of each Option granted (which need not be
identical), including but not limited to, the time or times at which Options
shall be exercisable; (viii) with the consent of the optionee, to modify or
amend any Option; (ix) to defer (with the consent of the optionee) the exercise
date of any Option; (x) to authorize any person to execute on behalf of the
Company any instrument evidencing the grant of an Option; and (xi) to make all
other determinations deemed necessary or advisable for the administration of
this Plan. The Administrator may delegate nondiscretionary administrative duties
to such employees of the Company as it deems proper.

 

(c)          All questions of interpretation, implementation, and application of
this Plan shall be determined by the Administrator. Such determinations shall be
final and binding on all persons.

 

5.           GRANTING OF OPTIONS; OPTION AGREEMENT

 

(a)          No Options shall be granted under this Plan after 10 years from the
date of adoption of this Plan by the Board.

 

(b)          Each Option shall be evidenced by a written stock option agreement,
in form satisfactory to the Administrator, executed by the Company and the
person to whom such Option is granted.

 

(c)          The stock option agreement shall specify whether each Option it
evidences is an NQSO or an ISO.

 

(d)          Subject to Section 6.3.3 with respect to ISOs, the Administrator
may approve the grant of Options under this Plan to persons who are expected to
become employees, directors or consultants of the Company, but are not
employees, directors or consultants at the date of approval, and the date of
approval shall be deemed to be the date of grant unless otherwise specified by
the Administrator.

 

6.           TERMS AND CONDITIONS OF OPTIONS

 

Each Option granted under this Plan shall be subject to the terms and conditions
set forth in Section 6.1. NQSOs shall also be subject to the terms and
conditions set forth in Section 6.2, but not those set forth in Section 6.3.
ISOs shall also be subject to the terms and conditions set forth in Section 6.3,
but not those set forth in Section 6.2.

 

6.1           Terms and Conditions to Which All Options Are Subject. All Options
granted under this Plan shall be subject to the following terms and conditions:

 

6.1.1           Changes in Capital Structure. Subject to Section 6.1.2, if the
stock of the Company is changed by reason of a stock split, reverse stock split,
stock dividend, or recapitalization, combination or reclassification,
appropriate adjustments shall be made by the Board in (a) the number and class
of shares of stock subject to this Plan and each Option outstanding under this
Plan, and (b) the exercise price of each outstanding Option; provided, however,
that the Company shall not be required to issue fractional shares as a result of
any such adjustments. Each such adjustment shall be subject to approval by the
Board in its sole discretion.

 

6.1.2           Corporate Transactions. In the event of the proposed dissolution
or liquidation of the Company, the Administrator shall notify each optionee at
least 30 days prior to such proposed action. To the extent not previously
exercised, all Options will terminate immediately prior to the consummation of
such proposed action; provided, however, that the Administrator, in the exercise
of its sole discretion, may permit exercise of any Options prior to their
termination, even if such Options were not otherwise exercisable. In the event
of a merger or consolidation of the Company with or into another corporation or
entity in which the Company does not survive, or in the event of a sale of all
or substantially all of the assets of the Company in which the shareholders of
the Company receive securities of the acquiring entity or an affiliate thereof,
all Options shall be assumed or equivalent options shall be substituted by the
successor corporation (or other entity) or a parent or subsidiary of such
successor corporation (or other entity); provided, however, that if such
successor does not agree to assume the Options or to substitute equivalent
options therefor, the Administrator, in the exercise of its sole discretion, may
permit the exercise of any of the Options prior to consummation of such event,
even if such Options were not otherwise exercisable.

 

 

 

 

6.1.3           Time of Option Exercise. Subject to Section 5 and Section 6.3.4,
Options granted under this Plan shall be exercisable (a) immediately as of the
effective date of the stock option agreement granting the Option, or (b) in
accordance with a schedule as may be set by the Administrator (each such date on
such schedule, the “Vesting Base Date”) and specified in the written stock
option agreement relating to such Option. In any case, no Option shall be
exercisable until a written stock option agreement in form satisfactory to the
Company is executed by the Company and the optionee.

 

6.1.4           Option Grant Date. The date of grant of an Option under this
Plan shall be the date as of which the Administrator approves the grant.

 

6.1.5           Nontransferability of Option Rights. Except with the express
written approval of the Administrator which approval the Administrator is
authorized to give only with respect to NQSOs, no Option granted under this Plan
shall be assignable or otherwise transferable by the optionee except by will, by
the laws of descent and distribution or pursuant to a qualified domestic
relations order. During the life of the optionee, an Option shall be exercisable
only by the optionee.

 

6.1.6           Payment. Except as provided below, payment in full, in cash,
shall be made for all stock purchased at the time written notice of exercise of
an Option is given to the Company, and proceeds of any payment shall constitute
general funds of the Company. The Administrator, in the exercise of its absolute
discretion, may authorize any one or more of the following additional methods of
payment:

 

(a)          Subject to the discretion of the Administrator and the terms of the
stock option agreement granting the Option, delivery by the optionee of Shares
already owned by the optionee for all or part of the Option price, provided the
fair market value (determined as set forth in Section 6.1.10) of such Shares
being delivered is equal on the date of exercise to the Option price, or such
portion thereof as the optionee is authorized to pay by delivery of such stock;
and

 

(b)          Subject to the discretion of the Administrator, through the
surrender of Shares then issuable upon exercise of the Option, provided the fair
market value (determined as set forth in Section 6.1.10) of such Shares is equal
on the date of exercise to the Option price, or such portion thereof as the
optionee is authorized to pay by surrender of such stock.

 

6.1.7           Termination of Employment. If for any reason other than death or
permanent and total disability, an optionee ceases to be employed by the Company
or any of its Affiliates (such event being called a “Termination”), Options held
at the date of Termination (to the extent then exercisable) may be exercised in
whole or in part at any time within three months of the date of such
Termination, or such other period of not less than 30 days after the date of
such Termination as is specified in the Option Agreement or by amendment thereof
(but in no event after the Expiration Date); provided, however, that if such
exercise of the Option would result in liability for the optionee under Section
16(b) of the Exchange Act, then such three-month period automatically shall be
extended until the tenth day following the last date upon which optionee has any
liability under Section 16(b) (but in no event after the Expiration Date). If an
optionee dies or becomes permanently and totally disabled (within the meaning of
Section 22(e)(3) of the Code) while employed by the Company or an Affiliate or
within the period that the Option remains exercisable after Termination, Options
then held (to the extent then exercisable) may be exercised, in whole or in
part, by the optionee, by the optionee's personal representative or by the
person to whom the Option is transferred by devise or the laws of descent and
distribution, at any time within twelve months after the death or twelve months
after the permanent and total disability of the optionee or any longer period
specified in the Option Agreement or by amendment thereof (but in no event after
the Expiration Date). For purposes of this Section 6.1.7, “employment” includes
service as a director or as a consultant. For purposes of this Section 6.1.7, an
optionee's employment shall not be deemed to terminate by reason of sick leave,
military leave or other leave of absence approved by the Administrator, if the
period of any such leave does not exceed 90 days or, if longer, if the
optionee's right to reemployment by the Company or any Affiliate is guaranteed
either contractually or by statute.

 

 

 

 

6.1.8           Withholding and Employment Taxes. At the time of exercise of an
Option and as a condition thereto, or at such other time as the amount of such
obligations becomes determinable (the “Tax Date”), the optionee shall remit to
the Company in cash all applicable federal and state withholding and employment
taxes. Such obligation to remit may be satisfied, if authorized by the
Administrator in its sole discretion, after considering any tax, accounting and
financial consequences, by the optionee's (i) delivery of a promissory note in
the required amount on such terms as the Administrator deems appropriate, (ii)
tendering to the Company previously owned Shares or other securities of the
Company with a fair market value equal to the required amount, or (iii) agreeing
to have Shares (with a fair market value equal to the required amount) which are
acquired upon exercise of the Option withheld by the Company.

 

6.1.9           Other Provisions. Each Option granted under this Plan may
contain such other terms, provisions, and conditions not inconsistent with this
Plan as may be determined by the Administrator, and each ISO granted under this
Plan shall include such provisions and conditions as are necessary to qualify
the Option as an “incentive stock option” within the meaning of Section 422 of
the Code.

 

6.1.10         Determination of Value. For purposes of the Plan, the fair market
value of Shares or other securities of the Company shall be determined as
follows:

 

(a)          Fair market value shall be the closing price of such stock on the
date before the date the value is to be determined on the principal recognized
securities exchange or recognized securities market on which such stock is
reported, but if selling prices are not reported, its fair market value shall be
the mean between the high bid and low asked prices for such stock on the date
before the date the value is to be determined (or if there are no quoted prices
for such date, then for the last preceding business day on which there were
quoted prices).

 

(b)          In the absence of an established market for the stock, the fair
market value thereof shall be determined in good faith by the Administrator,
with reference to the Company's net worth, prospective earning power,
dividend-paying capacity, and other relevant factors, including the goodwill of
the Company, the economic outlook in the Company's industry, the Company's
position in the industry, the Company's management, and the values of stock of
other corporations in the same or similar line of business.

 

6.1.11         Option Term. Subject to Section 6.3.4, no Option shall be
exercisable more than 10 years after the date of grant, or such lesser period of
time as is set forth in the stock option agreement (the end of the maximum
exercise period stated in the stock option agreement is referred to in this Plan
as the “Expiration Date”).

 

6.2           Terms and Conditions to Which Only NQSOs Are Subject. Options
granted under this Plan which are designated as NQSOs shall be subject to the
following terms and conditions:

 

6.2.1           Exercise Price.

 

(a)          Except as set forth in Section 6.2.1(b), the exercise price of an
NQSO shall be not less than 85% of the fair market value (determined in
accordance with Section 6.1.10) of the stock subject to the Option on the date
of grant.

 

(b)          To the extent required by applicable laws, rules and regulations,
the exercise price of a NQSO granted to any person who owns, directly or by
attribution under the Code (currently Section 424(d)), stock possessing more
than ten percent of the total combined voting power of all classes of stock of
the Company or of any Affiliate (a “Ten Percent Shareholder”) shall in no event
be less than 110% of the fair market value (determined in accordance with
Section 6.1.10) of the stock covered by the Option at the time the Option is
granted.

 

6.3           Terms and Conditions to Which Only ISOs Are Subject. Options
granted under this Plan which are designated as ISOs shall be subject to the
following terms and conditions:

 

 

 

 

6.3.1           Exercise Price.

 

(a)          Except as set forth in Section 6.3.1(b), the exercise price of an
ISO shall be determined in accordance with the applicable provisions of the Code
and shall in no event be less than the fair market value (determined in
accordance with Section 6.1.10) of the stock covered by the Option at the time
the Option is granted.

 

(b)          The exercise price of an ISO granted to any Ten Percent Shareholder
shall in no event be less than 110% of the fair market value (determined in
accordance with Section 6.1.10) of the stock covered by the Option at the time
the Option is granted.

 

6.3.2           Disqualifying Dispositions. If stock acquired by exercise of an
ISO granted pursuant to this Plan is disposed of in a “disqualifying
disposition” within the meaning of Section 422 of the Code (a disposition within
two years from the date of grant of the Option or within one year after the
transfer such stock on exercise of the Option), the holder of the stock
immediately before the disposition shall promptly notify the Company in writing
of the date and terms of the disposition and shall provide such other
information regarding the Option as the Company may reasonably require.

 

6.3.3           Grant Date. If an ISO is granted in anticipation of employment
as provided in Section 5(d), the Option shall be deemed granted, without further
approval, on the date the grantee assumes the employment relationship forming
the basis for such grant, and, in addition, satisfies all requirements of this
Plan for Options granted on that date.

 

6.3.4           Term. Notwithstanding Section 6.1.11, no ISO granted to any Ten
Percent Shareholder shall be exercisable more than five years after the date of
grant.

 

7.           MANNER OF EXERCISE

 

(a)          An optionee wishing to exercise an Option shall give written notice
to the Company at its principal executive office, to the attention of the
officer of the Company designated by the Administrator, accompanied by payment
of the exercise price and withholding taxes as provided in Sections 6.1.6 and
6.1.8. The date the Company receives written notice of an exercise hereunder
accompanied by payment of the exercise price will be considered as the date such
Option was exercised.

 

(b)          Promptly after receipt of written notice of exercise of an Option
and the payments called for by Section 7(a), the Company shall, without stock
issue or transfer taxes to the optionee or other person entitled to exercise the
Option, deliver to the optionee or such other person a certificate or
certificates for the requisite number of shares of stock. An optionee or
permitted transferee of the Option shall not have any privileges as a
shareholder with respect to any shares of stock covered by the Option until the
date of issuance (as evidenced by the appropriate entry on the books of the
Company or a duly authorized transfer agent) of such shares.

 

8.           EMPLOYMENT OR CONSULTING RELATIONSHIP

 

Nothing in this Plan or any Option granted hereunder shall interfere with or
limit in any way the right of the Company or of any of its Affiliates to
terminate any optionee's employment or consulting at any time, nor confer upon
any optionee any right to continue in the employ of, or consult with, the
Company or any of its Affiliates.

 

9.           CONDITIONS UPON ISSUANCE OF SHARES

 

Shares shall not be issued pursuant to the exercise of an Option unless the
exercise of such Option and the issuance and delivery of such shares pursuant
thereto shall comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended (the “Securities Act”).

 

10.          NON-EXCLUSIVITY OF THE PLAN

 

The adoption of the Plan shall not be construed as creating any limitations on
the power of the Company to adopt such other incentive arrangements as it may
deem desirable, including, without limitation, the granting of stock options
other than under the Plan.

 

 

 

 

11.          AMENDMENTS TO PLAN

 

The Board may at any time amend, alter, suspend or discontinue this Plan.
Without the consent of an optionee, no amendment, alteration, suspension or
discontinuance may adversely affect outstanding Options except to conform this
Plan and ISOs granted under this Plan to the requirements of federal or other
tax laws relating to incentive stock options. No amendment, alteration,
suspension or discontinuance shall require shareholder approval unless (a)
shareholder approval is required to preserve incentive stock option treatment
for federal income tax purposes or (b) the Board otherwise concludes that
shareholder approval is advisable.

 

12.          EFFECTIVE DATE OF PLAN; TERMINATION

 

This Plan shall become effective upon adoption by the Board; provided, however,
that no Option shall be exercisable unless and until written consent of the
shareholders of the Company, or approval of shareholders of the Company voting
at a validly called shareholders' meeting, is obtained within twelve months
after adoption by the Board. If such shareholder approval is not obtained within
such time, Options granted hereunder shall be of the same force and effect as if
such approval was obtained except that all ISOs granted hereunder shall be
treated as NQSOs. Options may be granted and exercised under this Plan only
after there has been compliance with all applicable federal and state securities
laws. This Plan shall terminate within ten years from the date of its adoption
by the Board.

 

*************************

 

 

 